Case 1:18-cr-00601-PGG Document 223 Filed 02/17/20 Page 1 of1

THOMAS F. X. DUNN
ATTORNEY AT LAW
225 Broadway
Suite 1515
New York, New York 10007
Tel: 212-941-9940
Fax: 212-693-0090
Thomasdunnlaw@aol.com

By ECF February 17, 2020

Honorable Paul G. Gardephe
United States District Judge
United States District Court
500 Pearl Street

New York, New York 10007

Re: United States v. Jibril Adamu,
18 Cr. 601 (PGG)

Dear Judge Gardephe:

I represent Jibril Adamu pursuant to the Criminal Justice Act. I write to request
permission to file interim vouchers.

I received an appointment to represent Mr. Adamu on October 17, 2019. Since
that date I have spent many hours reviewing the voluminous discovery. Discovery
received to date is more than 900 gigabytes of data. The discovery includes audio and
video recordings, transcripts of recorded meetings and numerous DEA reports. In
addition I have met with my client at the MCC on 7 occasions. Based on the time spent to
date, the expected review of discovery, expected travel, the expected considerable hours
to be spent with my client and the expected trial this request is made.

Thank you for your consideration of this request.

Respectfully yours,
/s/
Thomas F.X. Dunn

Mri EWUURSEL
The Application is granted.

SO ORDERED:
A Arkh”
Paul G. Gardephe, U.5.DUJ-

Dated: Feb. Zl 40 2p

 

 
